         Case 2:20-cv-02229-JTM-KGG Document 26 Filed 09/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


 FERRELL COMPANIES, INC., as Plan                 )
 Sponsor and Plan Administrator of the            )
 Ferrell Companies, Inc. Employee Stock           )    CASE NO. 2:20-cv-02229-JTM-KGG
 Ownership Plan,                                  )
 700 College Blvd., Suite 100                     )
 Overland Park, Kansas 66210                      )
                                                  )
                                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
 v.                                               )
                                                  )
 GREATBANC TRUST COMPANY,                         )
 801 Warrenville Road, Suite 500                  )
 Lisle, Illinois 60532                            )
                                                  )
 -and-                                            )
                                                  )
 HOULIHAN LOKEY CAPITAL, INC.                     )
 10250 Constellation Blvd., 5th Floor             )
 Los Angeles, California, 90067                   )
                                                  )
                                                  )
                                                  )
                 Defendants.                      )

 MOTION TO COMPEL DEFENDANTS TO CONFER UNDER FEDERAL
       RULE OF CIVIL PROCEDURE 26(F) AND RULE 16(B)
         Plaintiff Ferrell Companies, Inc. (“Ferrell Companies” or “Plaintiff”) hereby moves this

Court for an order compelling Defendants GreatBanc Trust Company (“GreatBanc”) and Houlihan

Lokey Capital, Inc. (“Houlihan Lokey”) (collectively, “Defendants”) to confer with Plaintiff, as

required by Federal Rules of Civil Procedure 26(f) and 16(b). In support of its motion, Plaintiff

relies on the arguments set forth in the attached memorandum.
     Case 2:20-cv-02229-JTM-KGG Document 26 Filed 09/09/20 Page 2 of 3




Dated: September 9, 2020

                                      Respectfully submitted,


 Of Counsel:                          /s/James D. Griffin

Sarah K. Rathke (OH Bar # 0074280)    James D. Griffin        KS # 12545
Marques P.D. Richeson (OH Bar #       Brent N. Coverdale      KS # 18798
0094050)                              SCHARNHORST AST KENNARD GRIFFIN
SQUIRE PATTON BOGGS (US) LLP          PC 1100 Walnut Street, Suite 1950
4900 Key Tower                        Kansas City, MO 64106
127 Public Square                     Tel: (816) 268-9400
Cleveland, Ohio 44114                 Fax: (816) 268-9409
Tel: (216) 479-8500                   E-mail: jgriffin@sakg.com
Fax: (216) 479-8780                           bcoverdale@sakg.com
Email: sarah.rathke@squirepb.com
  marques.richeson@squirepb.com       Attorneys for Ferrellgas Partners, L.P.
                                      and Ferrellgas L.P.
       Case 2:20-cv-02229-JTM-KGG Document 26 Filed 09/09/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of September, 2020, a copy of the foregoing Motion to

Compel Defendants to Confer under Federal Rule of Civil Procedure 26(f) and Rule 16(b) was

electronically filed using the CM/ECF system, which automatically sends notice and a copy of the

filing to all counsel of record.



                                                     /s/ James D. Griffin
                                                     James D. Griffin

                                                     Attorney for Ferrellgas Partners, L.P. and
                                                     Ferrellgas L.P.
